*576Order, Supreme Court, Bronx County (Megan Tallmer, J.), entered on or about June 24, 2009, which adjudicated defendant a level two sex offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The court properly assessed 10 points under the risk factor for forcible compulsion. Even if the initial restraint of the victims was accomplished by deception, the subsequent circumstances of the crime satisfied the definition of forcible compulsion (see Penal Law § 130.00 [8] [b]).
The court properly exercised its discretion in denying defendant’s application for a downward departure (see People v Mingo, 12 NY3d 563, 568 n 2 [2009]). Concur — Friedman, J.P., Sweeny, DeGrasse, Abdus-Salaam and Román, JJ.